DETAILED ACTION
This Office Action is responsive to communications of application received on 12/28/2018. The disposition of the claims is as follows: claims 1-20 are pending in this application. Claims 1 and 11 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 201820512430.5 filed in China on 4/10/2018.  Receipts of the subject certified copy of the priority document received on 12/28/2018, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 5/14/2020 and 4/6/2021 have been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: page 4 of the description describes: “FIG. 3 is a front view …” however the drawing appears to show the top view of the image acquisition device, “FIG. 4 is a back view …” however the drawing appears to show the bottom view of the image acquisition device , “FIG. 5 is a top view …” however the drawing appears to show the front view of the image acquisition device and “FIG. 6 is a bottom view …” however the drawing appears to show the back view of the image acquisition device.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the term “means” is not modified by functional language.  Such claim limitation(s) is/are: “image acquisition means”, “light supplement means”, “first image acquisition means” and “second image acquisition means” in claims 1-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2011/0261423 A1 to Hatzav et al.
As to claim 1, Hatzav discloses an image acquisition device (image acquisition apparatus of figures 4-5 and abstract), comprising: 
a main body structure (350) provided with an image acquisition means (camera 26; paragraph 0031) and at least two accommodating structures (366 and 368), the at least two accommodating structures comprising a first accommodating structure configured to place a first target object (366 for larger form document; paragraphs 0034-0035) and a second accommodating structure configured to place a second target object (368 for smaller document; paragraph 0036), wherein
the first accommodating structure (366) is arranged at a first position of the main body structure (position as shown in figure 5), the first position satisfying the condition 
the second accommodating structure (368) is arranged at a second position of the main body structure (position as shown in figure 5), the second position satisfying the condition that the second target object placed on the second accommodating structure is located within the acquisition area coverage of the image acquisition means (document to be scanned; figure 1 and paragraphs 0002-0005).
As to claim 2, Hatzav further discloses wherein the main body structure is provided with a recess structure, and the image acquisition means is arranged at the bottom of the recess structure (as shown in figure 1; structure between 22 and 26).
As to claim 3, Hatzav further discloses wherein an opening of the recess structure faces a first side surface (22) of the main body structure, and the first side surface is provided with the first accommodating structure (366 of figure 5 and paragraph 0035).
As to claim 4, Hatzav further discloses wherein the first side surface is provided with the first accommodating structure, comprising: a first hollow structure is provided at a first position on the first side surface corresponding to the opening of the recess structure, and a slot for fixing the first target object is provided at the periphery of the first hollow structure (slit 366 of figure 5 for inserting document; paragraph 0035).
As to claim 5, Hatzav further discloses wherein the second accommodating structure is formed between the first side surface and a plane where the opening of the recess structure is located, wherein a carrier stage for fixing the second target object is 
As to claim 6, Hatzav further discloses wherein a light supplement means is provided inside the recess structure (light source; paragraph 0008).
As to claim 7, Hatzav further discloses wherein a light guide material (22) is provided on a surface of the recess structure (as shown in figure 1 and paragraph 0028).
As to claim 8, Hatzav further discloses wherein a second side surface of the main body structure is provided with a base for fixing the main body structure on a bearing surface (bottom or base of figure 5).
As to claim 9, Hatzav further discloses wherein the main body structure is further provided with a control means configured to control the image acquisition means, wherein the control means is a control button or a touch screen (Hatzav teaches an image acquisition apparatus configured to acquire an image of a document (abstract) placed in the corresponding slit 366 or 368; therefore inherently suggests at least one button to initiate the process of acquiring an image of the inserted document).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0261423 A1 to Hatzav et al in view of U.S. Patent Publication No. 2018/0018838 A1 to Fankhauser et al.
As to claim 10, Hatzav teaches the image acquisition device as recited in the parent claim. Hatzav does not expressly disclose wherein the main body structure is further provided with a communication interface configured to enable the image acquisition device to communicate with an external device, and the communication port comprises a Universal Serial Bus (USB) interface.
Fankhauser, in the same area of the image acquisition device, teaches wherein the main body structure is further provided with a communication interface configured to enable the image acquisition device to communicate with an external device, and the communication port comprises a Universal Serial Bus (USB) interface (USB connection to external device; paragraph 0158). 
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Hatzav’s image acquisition device by the teaching of Fankhauser because it would allow for sending data of the captured image to a storage device or a display device.
Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0261423 A1 to Hatzav et al in view of U.S. Patent Publication No. 2003/0215114 A1 to Kyle.
As to claim 11, Hatzav discloses an identity authentication system, comprising:
an image acquisition device comprising: a main body structure provided with a first image acquisition means and at least two accommodating structures, the at least two accommodating structures comprising a first accommodating structure configured to place a first target object and a second accommodating structure configured to place a second target object, wherein the first accommodating structure is arranged at a first position of the main body structure, the first position satisfying the condition that the first target object placed on the first accommodating structure is located within acquisition area coverage of the first image acquisition means; the second accommodating structure is arranged at a second position of the main body structure, the second position satisfying the condition that the second target object placed on the second accommodating structure is located within the acquisition area coverage of the first image acquisition means (please similar rejection to claim 1 above).
Hatzav does not expressly disclose a communication interface configured to receive a first image captured by first image acquisition means; and an identity authentication machine comprising a second image acquisition means for capturing a second image, and comparing a first image received via the communication interface with the second image to obtain a comparison result.
Kyle, in the same area of image acquisition device, teaches a communication interface configured to receive a first image captured by first image acquisition means 
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Hatzav’s image acquisition device by the teaching of Kyle because it would allow for verification of image after the image is obtained by the image acquisition means.
As to claims 12-19, please see similar rejections to claims 2-9 respectively above.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0261423 A1 to Hatzav et al in view of U.S. Patent Publication No. 2003/0215114 A1 to Kyle and in further view of U.S. Patent Publication No. 2018/0018838 A1 to Fankhauser et al.
As to claim 20, please see similar rejection to claim 10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675